USCA11 Case: 20-14139     Date Filed: 04/09/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14139
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:16-cr-00145-TWT-JKL-16

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANTONIO AHMAD,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (April 9, 2021)

Before WILSON, ROSENBAUM and LUCK Circuit Judges.

PER CURIAM:

      The government’s motion to dismiss this appeal pursuant to the appeal

waiver in Ahmad’s plea agreement is GRANTED. See United States v. Boyd,

975 F.3d 1185, 1192 (11th Cir. 2020) (district court must have clearly conveyed to
          USCA11 Case: 20-14139        Date Filed: 04/09/2021   Page: 2 of 2



defendant that he was giving up his right to appeal under most circumstances);

United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver

“cannot be vitiated or altered by comments the court makes during sentencing”);

United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of

the right to appeal includes waiver of the right to appeal difficult or debatable legal

issues or even blatant error); United States v. Bushert, 997 F.2d 1343, 1350–51

(11th Cir. 1993) (sentence appeal waiver will be enforced if it was made

knowingly and voluntarily).




                                           2